IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


TRAVIOUS D. MOZIE,

                Appellant,

 v.                                                              Case No. 5D17-882

STATE OF FLORIDA,

                Appellee.

________________________________/

Opinion filed December 1, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

Travious D. Mozie, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.

                             ON MOTION FOR REHEARING

PER CURIAM.

       In consideration of Appellee's October 31, 2017 motion for rehearing or clarification

and Appellant's November 15, 2017 motion for rehearing, we deny Appellant's motion,

grant Appellee's requested relief, withdraw our prior opinion, and substitute this opinion

in its stead.
      Appellant appeals the summary denial of his Florida Rule of Criminal Procedure

3.850 motion for postconviction relief, arguing the trial court erred in summarily denying

all seven of his claims without granting him an opportunity to amend them. We find that

the record conclusively refutes claims 1, 2, 3, and 6 and affirm their summary denial.

Because we find that claims 4 and 5 are facially insufficient, we reverse and remand for

the trial court to afford Appellant an opportunity to amend the claims. See Spera v. State,

971 So. 2d 754, 761 (Fla. 2007). Accordingly, we further reverse the denial of claim 7,

which alleged cumulative error, and order the trial court to address the claim on remand.


      AFFIRMED in Part; REVERSED and REMANDED in Part.


LAMBERT, WALLIS and EISNAUGLE, JJ., concur.




                                            2